TEZEATTORNEY                      GENERAL

                               OF      TEXAS
                              AUEITIN 1s.TEXAS
PRICE  DANIEL
PJTORNEYGENERAL

                              AuLust    9,   1949


      Han. c. H. cPvnes8                        Opinion v-878
      State Auditor
      Austin, Texas                             Re:    Present ownership and
                                                       custody of 6.46 acrea
                                                       of lands, Travis County,
                                                       Texas.
      Dear sir:
                     The question raised by you Is stated In your
      letter      as follows:
                    “We respectfully  request your opinion
               as to the present status of a six and forty-
               six one hundredths (6.46) acre tract of land
               deeded ,to the State of Texas by one Joeeph
               A. Megle on December llth,  1883.
                      “During the course of our current audit
               of the accounts of the (fame, Fish end Oyster
               Co~lss1on,    we learned of a deed recorded in
               the County Clerk’s offloe- of Travis County,
               Texas, Vol. 58, page 276, oonveylng the above
               mentioned tract of lead for the consideration
               or Nine Hundred end Sixty-nine ($969.00)
               dollrra.
                      “In our attempt to eroerteln the rlght-
               fail ourtodlen or this land, we reed the ep-
               proprlatlon   bill ror the year ended February
               2gth, 1884 (II     asred by the 18th Imgi8l&ture,
               Regular Searion 7 and round for the drprrt-
               rent or Fiuh Conl~~~lonec en appropriation
               ror One Thourmd ()l,OOOiOO) Dollars which
               reed ~Conat~otiea of eddltlonel Fish Ponds
               and puroheae or ,lmd, to be approved by the
               Oovernor .I .A.sswl     that the lend waft bought
               ror the tme or the Y lsh Commissioner we reed
               hla report for the year8 1883 end 1864, end
               found mention of the purchase of the land In
               question, to be used by the Fish Commlsrloner
               a6 ‘Carp Ponds, t
Hon. C. H. Cavness       - Page 2 -V-878


              “The office     of the Fish Commissioner
      was abolished       by the 19th Legislature         and
       its property     transferred     to the Superin-
      tendent    of Public Buildln        s and Grounds.
       (Gamel’s,    Vol. 9, page 65 &).       We found In
      the report      of the Superintendent        of Pub-
      lic Buildin      s and Grounds for the years
      1885 and 18 8 6 that he had taken charge             of
      the 6.46 acre tract         In question    and had
      offered    It for sale or lease as authorized
      by the 19th Legislature,         but apparently
      It was not sold - In the 1888 report              from
      the same officer        we again found the land
      mentioned     as property     of the State     of
      Texas,     Since that report,        however,   we
      have been unable to find any further              men-
      tion of It.
             “Does the State      still   own this land
      and,   If so, In whose      custody   does it belong?”
              We have read the above referred           to deed es the
same appears       of record     in Volume 58, page 276 of the Deed
Records of Travis        County and find that it is the ordinary
form of general        warranty    deed, containing     no words of lim-
ltation,     condition     or reservation    which mighti cause a re-
version    of the title.         The deed does, however,       contain   a
statement     that the 6.46 acre tract         is to Include     the
“State    Fish Ponds, ” thus indicating          the existence     of State
ponds on the tract         prior   to the date of the conveyance.
             We are advised     by a local   abstracter      that there
is no evidence      in the records    of Travis    County that the
State has ever conveyed or otherwise           disposed    of the traot
in question.      Although we have not been furnished            with ab-
atrects    and therefore    have not examined the title          and do
not pass on its validity        into Nagle, nevertheless,         it
would appear from the investigation          made by us and by your
office   that whatever    title    was conveyed by Nagle to the
State   has not been conveyed or otherwise          disposed     of by
the State of Texas.
               The State’s    title     is not affected by the lapse
of time, lathes,       adverse      possessldn  or the dereliction
or failure      to act of its officers.         Humble 011 & Reflglng
Company v. State,        162 S.W.2d 119, 134 (Tex. Clv. App. 1942,
error   ref.).
Hon. C. H. Cavness         - Page 3 -v-878


              Based upon the foregoing,            it   would appear      that
whatever    title   the State  got to the          6.46   acre tract      is
still   vested    In the State  of Texas.
              Subject     to constitutional        limitations,       the
power of the State with respect              to Its lands and the
property    rights    therein     is vested     in the Legislature
and the Legislature         alone can exercise          the power ne-
cessary   to the enjoyment          and protection        of such rights
by enactment       of statutes      for that purpose.
Daughters     of the Republic,         106 Tex. 80, 156 %+%-%7
157 S.W. 937 (1913).           Although apparently          purihased     in’
1883 for an already         exfstfng     fish pond or hatchery,           the
land in question       has at all times since and Is now sub-
ject to such use and disposition              as the Legislature
may determfne 0
              In abolishing     the offfce    of Ffsh Commfssfoner,
the   19th   Legfslature,   lr.s.1885,    ch. 36, provided:
              “Be ft er,acted   by the Legislature        of
       the State of Texas:        That the office       of Fish
       Commfssiorzer shall     be and the same is hereby
       abolished;    and the fish ponds now belonging
       to the State    of Texas,     together     with all other
       property   connected   with said department,          shall
       be taken charge of by the Superintendent              of
       Public Buildings     and Grounds,      and shall     be
       sold OP’leased     by dfrectfon      of the Governor
       at his discretion,     at such time and In such
       manner as! may be considered         mast advantageous
       to the State,    and the proceeds        arfsfng   from
       aaid sale to be paid       +nto the Treasury       as a
       part 0r the general      revenue, I9
             It is OUP opinion       that; this Act conferred       upon
the Superintendent      of Publfo BuUdings         and Grounds not only
the duty of selling       or leasing      the property    but, in addition,
the general     custody   of all fish ponds and other properties
belongfng    to the State    at that time under the supervision
of the Fish Commlssfoner.          The tPact in question        clearly
was Included     within   the propertles,9      the custody    of which
was transferred      by said Act.
          @he office  of Superintendent   of Public Bulld-
fngs and Grounds was created    in 1874 (Acts 14th Leg.,
Ch. 98, ~~165) and continued    to exist until  January  1,
1920, when ft was abolished   end the authority    of the Super-
Han,   C, H, Cavness     - Page 4 - V-878


fntendent     conferred     upon him by the provfsions  of
Chapter     1, Title    113, A.C,S. of 1911, was trane-
ftrred    to the Stat,& Board of Control,      which came Into
existence     on that day,      (Acts 1919, 36th Leg. R.S,,
~h.167,    Set, 7, ~~323; Acts 1919, 36th Leg,lst       C.S.,
Ch. '+> pm 7).
           We conclude      therefore    that the title     to the
land in question      is in the State      of Texas,   that custody,
fn the sense of ultimate        control   and disposition,     is
in the Legis;ature,      and that custody,      in the sense of
protective   aupervisfon     and control     and present    manage-
ment, is in the BoaPd of Control.

                            SUMMaRY

               T:he ,tft,.le to certafn      land in Travis
        County,      acquired      by the State    for the of-
        fice of Fish Commfssfoner              in 1883, which
        office     was abolished        and the properties
        thereof      t,ransferred     to the charge of the
        Office     of State Superintendent           of Public
        Buildinns        and Grounds in 1885, absent a
        conveyance        by the State,     and none is of
        recorl     in Travfs County,        title    is still    In
        the State0          Custody of the land as regards
        ui%imste       control     and dfsposPtion     fs   in the
        Legislature,           Custody as regards      present
        management and ~'~pervfsfon             is in the Board
        of Control,         ~uc3essor    to the Office      of
        State Superfntendent           of Public Buildings
        anJ Groun,3s o
                                       Yours   very    t.ruly
                                ATTORNEYGENERALOF TEXAS